C. A. 2d Cir. [Certiorari granted, ante, p. 1066.] Joint motion for enlargement of time and divided argument granted, and the time is to be divided as follows: On the jurisdiction issues, the Court-appointed amicus curiae is allotted 20 minutes, the Solicitor General is allotted 15 minutes, and respondent Bipartisan Legal Advisory Group of the United States House of Representatives is allotted 15 minutes. On the merits, respondent Bipartisan Legal Advisory Group of the United States House of Representatives is allotted 30 minutes, the Solicitor General is allotted 15 minutes, and respondent Edith Windsor is allotted 15 minutes.